Case 3:17-cv-00245-SRU Document 115 Filed 01/07/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

THOMAS T. MCDOUGLE AND
ROSEMARIE TAYLOR,
Plaintiffs, Case No. 3:17cv245 (SRU)
V.
DAKOTA OF ROCK HILL, LLC,

Defendant.

JUDGMENT

This matter came on before the Honorable Stefan R. Underhill, United States District
Judge, as a result of Defendant’s Motion to Dismiss (Doc. 109); and

The Court having considered the full record of the case including applicable principles
of law, on January 6, 2020, entered a ruling granting the motion; it is therefore

ORDERED, ADJUDGED and DECREED that Judgment is entered for the defendant
against the plaintiff and the case is closed.

Dated at Bridgeport, Connecticut, this 7th day of January, 2020.

ROBIN D. TABORA, CLERK

By: __/s/ Susan Imbriani
Susan Imbriani
Deputy Clerk
EOD: 1/7/20
